               Case 1:20-cv-06245-OTW Document 12
                                               11 Filed 12/02/20
                                                        11/24/20 Page 1 of 2




                                                            U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York
                                                            86 Chambers Street, 3rd floor

    MEMO ENDORSED                                           New York, NY 10007

                                                            November 24, 2020
      BY ECF
      Hon. Ona T. Wang
      United States Magistrate Judge
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street
      New York, New York 10007-1312

                     Re: Galarza v. Comm’r of Soc. Sec., No. 20 Civ. 6245 (OTW)

      Dear Judge Wang:

                      This Office represents the Commissioner of Social Security (the “Commissioner”),
      the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
      plaintiff appeals the Commissioner’s decision to deny her application for Social Security disability
      benefits.

                      I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
      time for the Commissioner to file the certified administrative record in this case, from November
      24, 2020, to January 25, 2021. The extension is necessary due to delays in preparing the certified
      administrative record due to temporary workplace changes implemented by the Social Security
      Administration in response to the COVID-19 pandemic. These changes have significantly
      impacted the operations of the Social Security Administration’s Office of Appellate Operations
      (“OAO”) and materially affected its ability to prepare certified administrative records and to obtain
      transcriptions of hearing recordings from private contractors.

                     The plaintiff consents to this request for an extension, and this is the first request
      for an extension of time in in this case. I thank the Court for its consideration of this request.

                                                    Respectfully,
SO ORDERED:                                         AUDREY STRAUSS
                                                    Acting United States Attorney
Application GRANTED.                                 /s/ Amanda F. Parsels
                                            BY:     AMANDA F. PARSELS
                                                    Assistant United States Attorney
                                                    Tel.: (212) 637-2780
____________________________                        Cell: (646) 596-1952
Ona T. Wang            12/2/20                      Email: amanda.parsels@usdoj.gov
United States Magistrate Judge
      Case 1:20-cv-06245-OTW Document 12
                                      11 Filed 12/02/20
                                               11/24/20 Page 2 of 2

                                                                      Page 2


cc:       Howard Olinksy, Esq. (by ECF)
          Attorney for Plaintiff
